PAULINE NEWMAN, Circuit Judge,
dissenting.
The Miller Brewing Company served third party subpoenas, returnable in the Southern District of New York, on Dorf & Stanton Communications, Inc. and Hill, Holliday, Connors, Cosmopulous, Inc., the public relations and advertising agents of the Labatt companies. Labatt is engaged in patent and trademark litigation with Miller Brewing and the other appellees, in federal court in Michigan. The subpoenas seek discovery, document production, and testimony related to issues involved in the Michigan litigation.
This appeal concerns a claim of attorney-client privilege for certain refcords of a meeting among Labatt’s lawyers and employees, representatives of Dorf & Stanton, and representatives of Hill, Holliday. The records are handwritten notes taken at the meeting by three Dorf & Stanton principals. Included in the notes are details of the issues in litigation, statements of Labatt’s legal strategy in the litigation, legal advice concerning advertising use of the trademarks that are in litigation in view of the litigation positions, legal advice concerning public relations in view of the litigation positions, and other information concerning litigation issues as they relate to the advertising and public relations activities of Dorf & Stanton and Hill, Holliday on behalf of Labatt.
The panel majority holds that these notes and the meeting itself do not warrant the protection of the attorney-client privilege or work product immunity. I can not agree. The information recorded in the notes is directly concerned with litigation issues, is confidential legal advice and litigation information, and was exchanged between Labatt’s counsel and agents of Labatt in order to protect Labatt’s legal interests. Federal Rule of Civil Procedure 26(b)(3) requires the court to “protect against disclosure of the mental impressions, conclusions, opinions, or legal theories of an attorney or other representative of a party concerning the litigation.” The information here at issue involves mental impressions, conclusions, opinions, and legal theories of Labatt’s attorneys concerning the ongoing litigation. Thus I respectfully dissent from the panel majority’s holding that there is no privilege or that it has been waived or otherwise lost.

The Agency Relationship

It is well established that communications between the lawyer and agents of the chent, concerning the chent’s legal interests as necessary and reasonable to the agency function, do not destroy the privileged nature of such communications. Applying Second Circuit law, see United States v. Kovel, 296 F.2d 918, 922 (2d Cir.1961) (communications between agent who assists chent in his business and chent’s lawyer is privileged), a chent that conducts its business through an agent does not thereby lose the attorney-ehent privilege for information that is exchanged between the chent’s attorney and agent. Communications concerning the chent’s legal and litigation interests as relevant to the agency’s function are no less privileged than if the exchanges were directly between attorney and chent. See U.S. v. Schwimmer, 892 F.2d 237, 244 (2d Cir.1989) (protection afforded by privilege extends to communications made to agents assisting chent or assisting chent’s attorney); cf. In re Bieter Co., 16 F.3d 929 (8th Cir.1994) (presence of an outside consultant who is intimately involved with the chent’s business does not waive the privilege when it is clear that the communications with the consultant are for the purpose of legal advice on the chent’s behalf).
Privilege attaches to communications with agents in part because of their role in the chent’s ability to act upon and give effect to the legal advice that the privilege encouraged the chent to obtain. See Paul R. Rice, Attorney-Client PRIVILEGE IN THE UNITED States § 5:7 at 334 (1993). Rice explains that agents who communicate with the chent’s counsel on legal and htigation matters within the scope of their agency represent the confidential interest of the chent in such communications. Id. Further, the precedent of the Southern District of New York illustrates that the presence of a third-party agent does not destroy the attorney-client privilege. In H.W. Carter & Sons, Inc. v. The William Carter Co., 1995 WL 301351 (S.D.N.Y.1995) the court held that the presence of a pubhe relations consultant did not destroy the privilege.
*928Thus the attorney-client privilege attaches to confidential communications to which agents are privy because of the client’s employment of the agents to conduct the activities having legal and litigation import. The meeting of Labatt’s advertising agent and public relations agent with Labatt’s attorney, for the purpose of assuring that the agents take legally correct actions on the client’s behalf, is fully within the safeguard of the attorney-client privilege.

Violation of Local Rule 46(e)

The panel majority proposed the alternative ground of loss of the privilege based on the respondents’ inadequate compliance with the district court’s local rule. Again, I respectfully dissent. The procedures followed do not warrant this result.
Miller Brewing served a broad discovery subpoena on Dorf & Stanton to take depositions of unnamed persons on broad subjects including: “Any work performed by Dorf & Stanton on behalf of Labatt in connection with (a) ‘ice beer’ including without limitation Labatt Ice; or (b) the Ice Litigation ...;” “Communication plans or publicity plans for (a) ‘ice beer’ including without limitation La-batt Ice; or (b) the Ice Litigation ...;” press releases, promotions and media tours for Ice Beer and “[a]ny instructions, objectives, or goals provided to Dorf & Stanton by Labatt concerning (a) ‘ice beer’ including without limitation Labatt Ice; (b) the Ice Litigation; or (c) the use of the' term ‘ice.’ ” In sum, the subpoena demanded all documents in Dorf & Stanton’s' possession relating to the deposition topics, including “the Ice Litigation.”
Dorf & Stanton replied to the subpoena within the 14 days set in Fed.R.Civ.P. 45(c)(2)(B), and raised the issues of attorney-client privilege and work-product protection. Subsequently, Dorf & Stanton produced responsive non-privileged documents and filed a brief description of the four documents that had been withheld as privileged. See Fed. R.Civ.P. 45(d)(2). Miller Brewing moved to compel production of the documents listed on the first privilege log, without objecting to the description of the privileged documents. The trial judge ordered production of the documents. Dorf & Stanton produced three of the four documents, and provided a second, more detailed, privilege log to which was added two documents that had previously been produced in totally redacted form but that had not also been listed on the first log. The trial judge found this description insufficient under the court’s Local Rule 46(e). Rule 46(e)(2)(ii)(A) lists the information that shall be provided in the objection to a document request:
(A) for documents: (1) the type of document; (2) general subject matter of the document; (3) the date of the document; (4) such other information as is sufficient to identify the document for a subpoena duces tecum, including, where appropriate, the author of the document, the addressee of the document, and, where not apparent, the relationship of the author and addressee to each other;
The logs attached to the panel majority’s opinion show how these requirements were met. Indeed, the panel majority does not mention any alleged deficiencies. Neither does Miller Brewing.
Miller Brewing argues that because Dorf & Stanton did not provide a complete privilege log within two weeks of the service of the subpoena, with all documents for which a claim of privilege was made, Dorf & Stanton failed to comply with the rules. The consequence, according to Miller Brewing, is loss of the privilege. The premise is incorrect. Dorf & Stanton responded to the subpoena within 14 days stating that it was claiming the attorney-client privilege, provided a privilege log at the time of responding, and corrected its minor errors without any assertion by Miller Brewing that it had been prejudiced. Local Rule 46 does not require that a complete privilege log be filed within 14 days of service of the discovery subpoena. Cf. Ventre v. Datronic Rental Corp., 1995 WL 42345, *3-*5 (N.D.Ill. Feb.2, 1995) (privilege claims are asserted “at or before the time specified for compliance with the subpoena”).
Even if there were inadequate initial compliance with the local rule, if the inadequacy was remedied and absent prejudice the consequence is not automatic loss of the privilege. Cf. Ventre, 1995 WL 42345 at *4 (“a failure to comply with [Federal] Rule 45(d)(2) does not automatically result in a waiver of *929privilege claims”). Local rulings to this effect include Hyundai Merchant Marine v. United States, 1991 WL 190563, *4 (S.D.N.Y. Sept.16, 1991) (giving subpoenaed party time to comply with local rule); and Grossman v. Schwarz, 125 F.R.D. 376, 386 (S.D.N.Y.1989) (no waiver of privilege even when violation of Local Rule 46(e) was “particularly glaring”).
In reviewing the denial of a claim of privilege it is always necessary to consider the nature of the proposed discovery and the content of the withheld documents. Dorf & Stanton provided five affidavits describing the basis of its privilege claims for the three documents at issue. The panel majority has not discussed the local rule, its reasonable compliance, the subject matter of the challenged documents, and the absence of prejudice. All of these factors should be considered before endorsing a blanket elimination of the attorney-client privilege on the ground of a local rule that was not, in fact, violated. Thus I can not agree that the privilege was correctly deemed waived in these circumstances.